DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/22 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/22 has been considered by the examiner.


Allowable Subject Matter
Claims 1-23 are allowed.

The following are details of the closest prior arts of record found:
Narang et al. (US Patent Publication 2009/0209278) discloses a system wherein access terminals ATs can control the rate at which they search for the second network referred to as a search rate during an intersystem handover scenario and control of the search rate can be introduced based on any of a plurality of criteria such as movement of the ATs and the exponential back-off scheme can adjust the search rate such that the AT searches for the second network every X seconds for the next Z attempts where Y is a predetermined exponential back-off factor and Z is a predetermined search interval  and the AT will search at an exponentially slower increment for the next set of attempts and wherein the search component determines the rate at which the search component searches for the second network and if the cell contains a NCELL list for the second network, then the search component searches for the second network at the rate defined in the search component that includes a control component that can adjust the rate based at least in part on one or more criteria and wherein the NCELL list can contain a plurality of frequencies and the access terminal can implement search control for each frequency contained thereon.
Trethewey et al. (US Patent Publication 2014/0073302) discloses a system wherein contextual data is analyzed to determine the context of the device and the context may include the location of the device, the motion state of the device, the activity of the device, the proximity of a user to the device, the system state of the device, the network connection history and associated context of the device and the like and wherein the operation of the network controller is modified based on the analyzed data and may therefore be used to analyze the context of the device and adjust the scan rate of the network controller in view of the context and by enabling the network controller to adjust or modify the scan rate based on the contextual data, the power consumption of the device may be reduced in comparison to a network controller that continuously scans or scans without an indication of the context of the device and discloses sensors may gather contextual data related to the context and environment of the computing device and contextual data may be gathered from a human input device such as a keyboard, mouse, touchscreen and the like and contextual data may be gathered from the network controller to indicate a status of a network connection to determine whether a current network connection is currently established and contextual data may also be gathered from the storage device wherein the contextual data may include network connection history and the controller may analyze the contextual data to determine the context of the computing device. 
 Guy et al. (US Patent Publication 2017/0374500) discloses a system wherein in order to reduce power consumption of the user device, the location module may adjust the respective scan rates of one or more antennas and discloses based on sensor information of whether the display of the user device is activated and is in a full power state, the location module may facilitate operation of the antennas at scan rates equal to their respective maximum scan rates such as full scan rates and if not reducing the scan rate of the one or more antennas.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-23 are found to be allowable because the closest prior art found of Narang et al. (US Patent Publication 2009/0209278) and Trethewey et al. (US Patent Publication 2014/0073302) and Guy et al. (US Patent Publication 2017/0374500) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “determining, by the mobile computing device, a software application attribute representing a number of active applications associated with the mobile computing device; determining a set of scanning rates for scanning a set of frequencies associated with the particular wireless network based on the software application attribute” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645